Name: Commission Regulation (EEC) No 3312/88 of 26 October 1988 laying down certain provisions concerning the issuing of STM licences for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/63 COMMISSION REGULATION (EEC) No 3312/88 of 26 October 1988 laying down certain provisions -concerning the issuing of STM licences for olive oil suspension should therefore be extended to the end of the 1987/88 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 113/88 (') sets the target ceiling for imports into Portugal of olive oil from the other Member States at 4 000 tonnes for the period 1 November 1987 to 31 October 1988 ; Whereas the abovementioned target ceiling has been reached ; whereas, pursuant to Article 252 ( 1 ) of the Act of Accession, by Regulation (EEC) No 2436/88 (2), the Commission suspended the issue of STM licences from 2 August 1988 as a precaution ; Whereas, in view of the situation on the market in Portugal, the suspension of the issue of STM licences should be extended under the definitive measures referred to in Article 252 (3) of the Act in order to prevent any disturbance of the market in that country ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for olive oil falling within CN codes 1509 and 1510 00 is hereby suspended until 31 October 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 12, 16 . 1 . 1988 , p . 22. 0 OJ No L 210, 3 . 8 . 1988 , p . 19 .